Citation Nr: 1043248	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-31 571	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas


FINDING OF FACT

On August 30, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn this appeal through his submission of 
August 2010.  He specifically indicated his desire to withdraw 
his appeal of the hearing loss and tinnitus claims.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


